MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                   Jul 25 2019, 9:26 am

regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Carlos I. Carrillo                                        Curtis T. Hill, Jr.
Greenwood, Indiana                                        Attorney General of Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 25, 2019
of the Parent-Child Relationship                          Court of Appeals Case No.
of: S.R.W., Minor Child,                                  19A-JT-367
S.D., Father, and A.W., Mother,                           Appeal from the Johnson Circuit
                                                          Court
Appellants-Respondents,
                                                          The Honorable Andrew S.
        v.                                                Roesener
                                                          Trial Court Cause No.
The Indiana Department of                                 41C01-1809-JT-60
Child Services,
Appellee-Petitioner.



Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019                     Page 1 of 13
[1]   S.D. (“Father”) and A.W. (“Mother” and, together with Father, “Parents”)

      appeal the involuntary termination of their parental rights with respect to

      S.R.W. We affirm.


                                       Facts and Procedural History

[2]   On January 22, 2018, S.R.W. was born and tested positive for

      methamphetamine. Parents tested positive for methamphetamine on the same

      day, and two days later S.R.W. was released to, and later placed in the care of,

      Father’s paternal cousin and her husband. On January 25, 2018, the Indiana

      Department of Child Services (“DCS”) filed a petition alleging S.R.W. was a

      child in need of services (“CHINS”), that a pipe, resembling a crack/meth pipe,

      was present in Parents’ motel room, and that Parents tested positive for

      methamphetamine and amphetamine in drug screens administered on January

      22, 2018.


[3]   On February 20, 2018, Parents acknowledged that S.R.W. was a CHINS and

      the court issued an agreed order on facilitation which stated that Parents agreed

      to certain dispositional goals, including maintaining appropriate housing that

      was safe, clean, and free of any illegal drugs, drug activity, alcohol, or

      individuals under the influence; not using, consuming, or distributing any

      controlled substances; submitting to substance abuse assessments and following

      all recommendations; submitting to random drug screens; obeying the law and,

      if arrested, notifying DCS within five days of the arrest; participating in home-

      based case management; demonstrating an ability to meet S.R.W.’s physical

      and age-appropriate supervisory needs including the provision of appropriate
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 2 of 13
      clothing, diapers, and food during parenting time; and demonstrating the ability

      to meet his medical and mental health needs.


[4]   On October 1, 2018, DCS filed a petition to terminate Parents’ parental rights.

      On January 18, 2019, the court held a termination hearing at which it heard the

      testimony of Parents, the director of the court-appointed special advocate

      (“CASA”) program, Father’s cousin, Father’s probation officer, a home-based

      care manager, two caseworkers, the women’s program coordinator for the

      TARA treatment center, the counselor who completed Mother’s initial

      assessment, and a DCS family case manager. Mother answered positively

      when asked if she made an admission on February 20th that S.R.W. was a

      CHINS due to “your substance abuse issues needing to be addressed.”

      Transcript Volume II at 7. When Father was asked if he made the same joint

      admission, he stated that he “sure did, under duress.” Id. at 12. Mother

      indicated S.R.W. had been involved with DCS since he was born, her last

      positive screen was in September, and since she left rehab she had relapsed for a

      day on December 15th. Father answered affirmatively when asked if he had a

      job “lined up,” testified that he would start at Allied Reliability Group, “which

      is a contract-to-hire for Roche,” on January 28th, and stated that he would

      make $29.17 an hour, which “absolutely would” be sufficient to provide for his

      family’s needs. Id. at 112-113. He indicated he had completed treatment back

      in April or May 2018 and that he had made an admission to his probation

      officer that he used methamphetamine on December 15th.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 3 of 13
[5]   When asked if she believed termination was in S.R.W.’s interests, CASA

      director Tammi Hickman (“CASA Hickman”) answered “[a]t this time, yes,”

      and stated, “round two, we’ve been here before,” that she thought Parents had

      been given adequate time to address their needs, and “[w]e haven’t seen a great

      improvement.” Id. at 19. DCS family case manager Kelsie Ferguson (“FCM

      Ferguson”) testified that she made substance abuse assessment referrals for

      Father to Salvation Army and “two to Adult and Child, one on October 10th

      and one recently on January 2nd” and indicated that he did not comply with

      any of the assessments. Id. at 77. She testified that she thought termination of

      the parent-child relationship was in S.R.W.’s best interests because she did not

      believe that Parents can keep him safe, that they are unable to meet his needs,

      they struggle with addiction that is not being addressed, they are currently

      homeless, and S.R.W. has medical needs. The court admitted Parents’ drug

      screen results as Petitioner’s Exhibits 8-13.


[6]   On the same day, the court terminated Parents’ parental rights in a twenty-two

      page order. The court found that Mother and Father each have other children

      besides S.R.W., Mother’s other children are not presently in her care, Father

      has four other children, none of whom are presently in his care, and that he was

      convicted of child molestation in 2003 related to one of his four children. The

      order states that Parents’ child, I., was born on March 8, 2015, and that

      Parents, who were living in a garage belonging to I.’s paternal grandparents at

      the time of I.’s birth, were ordered to leave because Mother stole a debit card

      belonging to I.’s paternal grandfather. It indicates that a CHINS action was


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 4 of 13
      filed regarding I., during which time period Parents used methamphetamine,

      were unable to maintain suitable housing, and were both incarcerated, and that

      Parents’ parental rights were terminated on February 16, 2017, “premised

      largely on their inability to obtain and maintain housing; serial drug abuse; and

      overall lack of participation in dispositional services.” Appellants’ Appendix

      Volume II at 43.


[7]   The order states that Parents were homeless when they admitted that S.R.W.

      was a CHINS and that dispositional services and programming were directed

      toward the accomplishment of two principal goals: “[o]btaining and

      maintaining appropriate housing” and “[l]iving a life free from addiction to

      illicit drugs.” Id. at 43-44. It states that Parents did not satisfy the rent

      obligation of an apartment they had briefly obtained and were evicted in July

      2018, that during the pendency of the underlying CHINS matter, Parents have

      resided in a tent and an abandoned barn among other locations, and that they

      were presently homeless and “each conceded at the trial of this matter that their

      present living situation is not proper” for S.R.W. Id. at 50.


[8]   Regarding Father’s substance abuse, the court found that he successfully

      completed an assessment on January 29, 2018, was ordered to complete a

      substance abuse curriculum through the “Living in Balance” program and

      completed it on April 30, 2018, and relapsed following completion of the

      program and returned to the serial abuse of illicit drugs during the months of

      May and June 2018, a period during which he tested positive for

      methamphetamine in eight instances and was not engaged in any substance

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019     Page 5 of 13
      abuse treatment program. Id. at 44. The order states that subsequent to his

      relapse in May and June 2018, DCS issued three separate referrals for new

      substance abuse assessments: to the Salvation Army on September 18, 2018,

      and to Adult and Child on September 10, 2018, and on January 2, 2019; that he

      failed to complete any of these assessments; and that, in addition, DCS made

      approximately four referrals for residential treatment and four referrals for

      outpatient treatment in which he failed to engage. It indicates he failed to

      engage in any referred residential or outpatient treatment programs and has

      never meaningfully engaged in treatment following his relapse in May and June

      2018. It further indicates that Father was arrested for failure to register as a

      convicted sex offender in fall 2018, convicted for failure to register as a sex or

      violent offender as a level 6 felony pursuant to a plea agreement, and sentenced

      to three hundred and sixty-five days with thirty-two days executed and the

      remainder suspended to probation. The court found that Father’s probation

      officer conducted a home visit of his residence in an abandoned barn on

      December 18, 2018, that the probation officer witnessed evidence of drug use

      and found two syringes in the barn, and that he admitted to the probation

      officer that he used methamphetamine on December 15, 2018.


[9]   Regarding Mother’s substance abuse, the court found that she participated in an

      evaluation on January 29, 2018, and failed to follow its treatment

      recommendations. The order states that she abstained from the use of illegal

      drugs for several months at the inception of the related CHINS matter but

      relapsed, began using methamphetamine during May and June 2018, and tested


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 6 of 13
       positive for methamphetamine in seven instances during those months. It states

       that DCS made nine separate referrals for substance abuse treatment and she

       failed to complete any, often displaying a recalcitrant and defiant attitude

       toward treatment and treatment providers. It details an incident in spring 2018

       during a parenting time session in which Mother “asked the parenting time

       supervisor if it was okay to be ‘high’ during the visit” and another incident in

       fall 2018 in which Mother was admitted to the TARA Treatment Center, left

       against advice, returned a month later, and disclosed that she had used heroin

       that day. Id. at 49. After completing detoxification, Mother returned to

       commence residential services and left on foot and against advice a week later.

       The court found Mother displayed a poor attitude and lack of commitment

       while she was at the treatment center and that she acknowledged using

       methamphetamine as recently as December 15, 2018.


[10]   The order details an incident in late summer or early fall 2018 in which Parents

       were asked to leave a bakery because Mother was caught attempting to steal

       merchandise and stated that she was charged with theft as a level 6 felony on

       August 2, 2018, “but it does not appear the charge is related to” the bakery

       incident. Id. at 49. It indicates that Father obtained new employment through

       a temporary agency, that he was “placed at ‘Roche,’” and that “[i]t is uncertain

       whether the position at ‘Roche’ is temporary or permanent.” Id. at 50. It states

       that S.R.W., who has a number of consequential health conditions that require

       vigilant care and attention, remained in the uninterrupted care of Father’s

       cousin and her husband, and that they have demonstrated a willingness to not


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 7 of 13
       only ensure the correct medical providers are involved in S.R.W.’s care, but

       have also implemented those measures recommended by providers in their

       home to ensure his safety and development. It indicates that Father’s cousin

       and her husband are the adoptive parents of I., with whom S.R.W. is closely

       bonded, and that I. and S.R.W. share a half hour to an hour of play time each

       morning before the other children in the house awaken. It further indicates that

       the court took notice of a case in which Father’s cousin and her husband filed

       for the adoption of S.R.W., and found that CASA supports the termination of

       Parents’ parental rights and S.R.W.’s adoption and that DCS supports

       termination as well.


[11]   In its “Conclusions of Law”, the court concluded that Parents have been using

       methamphetamine for nearly four years and both continue to use

       methamphetamine as recently as the last month, the record is replete with

       evidence demonstrating DCS’s commitment to assist Parents in addressing their

       addiction, and that neither Mother nor Father is any closer to completing

       necessary drug treatment. The order states that Parents continue to be

       contumacious as it relates to both drug treatment and their view of DCS,

       demonstrate a lack of insight into their own problems, and consistently exercise

       poor judgment in innumerable facets of their lives. It states that Parents fail to

       see the connection between their drug addiction and their homelessness,

       continue to be homeless and concede that this fact itself is a bar to immediate

       reunification with S.R.W., and that Parents’ drug addictions and homelessness

       can necessarily be said to be habitual at this point. The court further found that


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 8 of 13
       S.R.W. is well cared for and loved by Father’s cousin, her husband, and I., their

       home is the only home he has known, and his best interest is served by

       terminating Parents’ parental rights and allowing the adoption to proceed.


                                                    Discussion

[12]   The issue is whether sufficient evidence supports the termination of Parents’

       parental rights. In order to terminate a parent-child relationship, DCS is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a). The State’s burden of proof for

       establishing allegations in termination cases “is one of ‘clear and convincing


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019     Page 9 of 13
       evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-1261 (Ind. 2009) (quoting Ind.

       Code § 31-37-14-2), reh’g denied. This is “a ‘heightened burden of proof’

       reflecting termination’s ‘serious social consequences.’” In re E.M., 4 N.E.3d

       636, 642 (Ind. 2014) (quoting In re G.Y., 904 N.E.2d at 1260-1261, 1260 n.1).

       “But weighing the evidence under that heightened standard is the trial court’s

       prerogative—in contrast to our well-settled, highly deferential standard of

       review.” Id. We do not reweigh the evidence or determine the credibility of

       witnesses, but consider only the evidence that supports the judgment and the

       reasonable inferences to be drawn from the evidence. Id. We confine our

       review to two steps: whether the evidence clearly and convincingly supports the

       findings, and then whether the findings clearly and convincingly support the

       judgment. Id. Reviewing whether the evidence “clearly and convincingly”

       supports the findings, or the findings “clearly and convincingly” support the

       judgment, is not a license to reweigh the evidence. “Because a case that seems

       close on a ‘dry record’ may have been much more clear-cut in person, we must

       be careful not to substitute our judgment for the trial court when reviewing the

       sufficiency of the evidence.” Id. at 640.


[13]   We note that Parents do not challenge the trial court’s specific findings.

       Further, they do not specifically argue that a reasonable probability that the

       conditions which resulted in S.R.W.’s removal or placement outside the home

       will not be remedied or a reasonable probability that the continuation of the

       parent-child relationship poses a threat to his well-being do not exist. Rather,

       they phrase their argument as whether the “evidence was insufficient to

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 10 of 13
       establish by clear and convincing evidence that it was in the child’s best interest

       to terminate [Parents’] parental rights.” Appellant’s Brief at 17; accord id. at 15,

       18, 21. They contend that they abstained from drugs and participated in most

       drug screens for significant periods of time and they passed the majority of their

       screens; they had an apartment at a point before they were evicted due to an

       inability to pay rent; Father was starting a full-time job with his first day only

       ten days after the termination hearing; and they participated in parenting time

       and actively participated in home-based case management services.


[14]   In determining what is in the best interests of a child, the trial court is required

       to look beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In so doing, the court must subordinate the interests of the parent

       to those of the children. Id. Children have a paramount need for permanency

       which the Indiana Supreme Court has called a central consideration in

       determining the child’s best interests, and the Court has stated that children

       cannot wait indefinitely for their parents to work toward preservation or

       reunification, and courts need not wait until the child is irreversibly harmed

       such that the child’s physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. In re E.M., 4 N.E.3d

       at 647-648. However, focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry. Id. at 648. Recommendations

       by both the case manager and child advocate to terminate parental rights, in

       addition to evidence that the conditions resulting in removal will not be


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 11 of 13
       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of Child Servs., 987

       N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied.


[15]   Our review of the evidence reveals that DCS has been involved with S.R.W.

       since his birth. He was adjudicated a CHINS on February 20, 2018, due to

       Parents’ substance abuse and pursuant to an agreed order. Subsequent to

       agreeing to certain dispositional goals, Mother tested positive for

       methamphetamine, as did Father after he had completed treatment for

       substance abuse. Father did not comply with or engage in three separate

       substance abuse assessment referrals – the last occurring in January 2019 – and,

       as the order finds, approximately four referrals for residential treatment and

       four referrals for outpatient treatment. At the January 18, 2018 termination

       hearing, Mother and Father both admitted to using methamphetamine on

       December 15, 2018. Although Father had indicated that he obtained new

       employment which he had not yet started, he testified that the position was

       contract-to-hire and the court noted the employment was through a temporary

       agency and found it uncertain whether the position was permanent. CASA

       Hickman indicated she believed termination was in S.R.W.’s best interests at

       the time and testified that Parents received adequate time to address their needs

       but to no great improvement. FCM Ferguson testified she thought termination

       was in S.R.W.’s best interests because she did not believe that Parents can keep

       him safe, that they are unable to meet his needs, they struggle with addiction

       that is not being addressed, they are currently homeless, and S.R.W. has


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 12 of 13
       medical needs. To the extent Parents argue that they abstained from drugs for

       significant periods of time, passed the majority of their screens, and had an

       apartment at some point, this is a reweighing of the evidence, which this Court

       will not do. See In re E.M., 4 N.E.3d at 640.


[16]   Based on the testimony, as well as the totality of the evidence in the record and

       set forth in the court’s termination order, we conclude that the court’s

       determination that termination is in the best interests of S.R.W. is supported by

       clear and convincing evidence. We find no error and affirm the trial court’s

       termination of Parents’ parental rights.


[17]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-367| July 25, 2019   Page 13 of 13